Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 51-52 are pending. Applicant’s preliminary amendment filed on 11/1/2019 is acknowledged.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

3. Claim 51 is rejected under 35 U.S.C. 103(a) as being unpatentable over Trikha et al. (WO 2004/039826), in view of Welcher et al. (WO 2004/034988), as is evidenced by the current specification at ¶426.

The ‘826 publication teaches a published SEQ ID NO: 7 which includes a variable region which has 100% sequence identity to the variable region of applicant’s claimed SEQ ID NO: 62. (note that per ¶426 of the published specification, SEQ ID NO: 62 represents the H chain (WT)) of anti-IL-6 antibody.

The ‘826 further teaches a published SEQ ID NO: 8 which includes a variable region which has 100% sequence identity to the variable region of applicant’s claimed SEQ ID NO: 63. (note that per ¶426 of the published specification, SEQ ID NO: 63 represents the L chain (WT) of anti-IL-6 antibody).

The ‘826 differs from the claimed invention in that it does not recite the constant domains of the currently claimed SEQ ID NO: 62-63.

However, the ‘’826 teaches that the published SEQ ID Nos: 7-8, which represent the variable H and L regions of the currently claimed sequences, may be combined with a human constant region (p. 16, lines 16-18; ). The ‘826 teaches that human genes which encode the constant C regions of the chimeric antibodies can be derived from a human fetal liver library by known methods and that the choice of CH region will be guided by the desired effector functions, such as complement fixation, or activity in antibody-dependent cellular cytotoxicity (ADCC). (p. 16, lines 20-28). 

It is further noted that the published specification itself discloses that H chain (WT) amino acid sequence SEQ ID NO: 62 and L chain (WT) amino acid sequence SEQ ID NO: 63 binds to IL-6 as described in the ‘826 publication. (see ¶426 of the currently published specification)

The ‘826 does not specifically recite a sequence ID for the constant domains of currently claimed SEQ ID NO: 62-63 for the H and L chains of the currently claimed human IL-6 antibody.

The ‘988 publication teaches a published SEQ ID NO: 32 which has 100% sequence identity to the constant region of applicant’s SEQ ID NO: 62.

The ‘988 published also teaches a published SEQ ID NO: 4 which has 100% sequence identity to the constant region of applicant’s claimed SEQ ID NO: 63.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the currently claimed constant regions taught by the ‘988 publication with the H and L variable regions taught by the ‘826 publication.

The motivation to do so comes from the fact that these constant regions were well-known in the art and the ‘826 teaches that the H and L variable regions may be combined with constant regions known in the art. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

4. Claim 52 is rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2007/142325 (Machine translation (MT) attached), in view of Raum et al. (WO 2006/111353) and Rasmussen et al. (WO 2006007850), as is evidenced by the published specification at ¶432.

The ‘325 publication teaches a published SEQ ID NO: 1 which includes a variable region which has 100% sequence identity to the variable region of applicant’s claimed SEQ ID NO: 67. (note that per ¶432 of the published specification SEQ ID NO: 67 represents the H chain (WT)) of anti-IL-31R antibody.

The ‘325 further teaches a published SEQ ID NO: 3 which includes a variable region which has 100% sequence identity to the variable region of applicant’s claimed SEQ ID NO: 68. (note that per ¶432 of the published specification, SEQ ID NO: 68 represents the L chain (WT) of anti-IL-31R antibody).

The ‘325 differs from the claimed invention in that it does not recite the constant domain of the currently claimed SEQ ID NO: 67-68.

However, the ‘325 teaches that once the DNA encoding the V region of the desired antibody is obtained, it is ligated with the DNA encoding the desired human antibody constant region (C region) (¶17 of the MT).

It is further noted that the published specification itself discloses that H chain (WT) amino acid sequence SEQ ID NO: 67 and L chain (WT) amino acid sequence SEQ ID NO: 68 binds to IL31 receptor as described in the ‘325 publication. (see ¶432 of the published application)

The ‘325 does not appear to specifically recite the constant domains of currently claimed SEQ ID NO: 67-68 for the H and L chains of the currently claimed human IL-31 Receptor antibody.

The ‘353 publication teaches a published SEQ ID NO: 43 which has 100% sequence identity to the constant region of applicant’s SEQ ID NO: 67.

The ‘850 publication also teaches a published SEQ ID NO: 224 which includes an amino acid sequence that has 100% sequence identity to the constant region of applicant’s claimed SEQ ID NO: 68. (see amino acids 111 and beyond of the ‘850 publication)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the currently claimed constant regions taught by the ‘’850 and ‘353 publications with the H and L variable regions taught by the ‘826 publication.

The motivation to do so comes from the fact that these constant regions were well-known in the art and the ‘325 publication teaches that the H and L variable regions may be combined with constant regions known in the art. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6. Claims 51-52 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-34 of US Patent No. 9,868,948.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘948 patent claims antibodies which meet a particular pH dependent binding affinity. (see claim 1).
While the ‘948 does not specifically recite the amino acid sequences currently claimed. It is clear from the specification of the ‘948 that these amino acid sequences are species of the generic claims of the ‘948. (see example 16 “construction of pH-dependently binding Anti-IL-6 Antibody” for the published SEQ ID Nos: 63-66) (see example 17 for the currently claims SEQ ID NO: 67-69 for the anti-IL-31 receptor antibody).
6. Claims 51-52 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-24 of US Patent No. 9,890,377.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘377 patent claims antibodies which meet a particular pH dependent binding affinity. (see claim 1).
While the ‘377 does not specifically recite the amino acid sequences currently claimed. It is clear from the specification of the ‘377 that these amino acid sequences are species of the generic claims of the ‘948. (see example 16 “construction of pH-dependently binding Anti-IL-6 Antibody” for the published SEQ ID Nos: 63-66) (see example 17 for the currently claims SEQ ID NO: 67-69 for the anti-IL-31 receptor antibody).
7. Claims 51-52 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-34 of US Patent No. 9,868,948.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘948 patent claims antibodies which meet a particular pH dependent binding affinity. (see claim 1).
While the ‘948 does not specifically recite the amino acid sequences currently claimed. It is clear from the specification of the ‘948 that these amino acid sequences are species of the generic claims of the ‘948. (see example 16 “construction of pH-dependently binding Anti-IL-6 Antibody” for the published SEQ ID Nos: 63-66) (see example 17 for the currently claims SEQ ID NO: 67-69 for the anti-IL-31 receptor antibody).
8. Claims 51-52 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-30 of US Patent No. 11,371,039.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘039 patent claims antibodies which meet a particular pH dependent binding affinity. (see claim 1).
While the ‘039 does not specifically recite the amino acid sequences currently claimed. It is clear from the specification of the ‘039 that these amino acid sequences are species of the generic claims of the currently claimed pH dependent antibodies.. (see example 16 “construction of pH-dependently binding Anti-IL-6 Antibody” for the published SEQ ID Nos: 63-66) (see example 17 for the currently claims SEQ ID NO: 67-69 for the anti-IL-31 receptor antibody).
9. Claims 51-52 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-29 of US Patent No. 11,359,194.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘194 patent claims antibodies which meet a particular pH dependent binding affinity. (see claim 1).
While the ‘194 does not specifically recite the amino acid sequences currently claimed. It is clear from the specification of the ‘194 that these amino acid sequences are species of the generic claims of the currently claimed pH dependent antibodies. (see example 16 “construction of pH-dependently binding Anti-IL-6 Antibody” for the published SEQ ID Nos: 63-66) (see example 17 for the currently claims SEQ ID NO: 67-69 for the anti-IL-31 receptor antibody).
10. Claims 51-52 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-21 of US Patent No. 10,472,623.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘623 patent claims antibodies which meet a particular pH dependent binding affinity. (see claim 1).
While the ‘623 does not specifically recite the amino acid sequences currently claimed. It is clear from the specification of the ‘623 that these amino acid sequences are species of the generic claims of the currently claimed pH dependent antibodies. (see example 16 “construction of pH-dependently binding Anti-IL-6 Antibody” for the published SEQ ID Nos: 63-66) (see example 17 for the currently claims SEQ ID NO: 67-69 for the anti-IL-31 receptor antibody).
11. Claims 51-52 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 61-79 of US Patent Application No. 15/952,951.
This is a provisional rejection because the claims of the ‘951 are not yet patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘951 claims antibodies which meet a particular pH dependent binding affinity. (see claim 1).
While the ‘951 does not specifically recite the amino acid sequences currently claimed. It is clear from the specification of the ‘951 that these amino acid sequences are species of the generic claims of the currently claimed pH dependent antibodies. (see example 16 “construction of pH-dependently binding Anti-IL-6 Antibody” for the published SEQ ID Nos: 63-66) (see example 17 for the currently claims SEQ ID NO: 67-69 for the anti-IL-31 receptor antibody).
12. No claim is allowed.
13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 12, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644